DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 19 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-15 and 10-5-2021 have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 to 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium maybe transitory and includes a signal.  As per independent claim 14, the specification provides evidence that applicant intends the term "computer readable recording medium” to include non-statutory matter.  Applicant describes a computer readable medium as including any medium with an open-ended phrase “or the like” (see paragraphs 00157).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 7 to 8 and 13 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (USPAP 2021/0152186).
Claim 1:
Jang substantially teaches the claimed invention.  Jang teaches data interleaving device and a method in a wireless communication system, the method comprising:  a transmitter (310) having a cyclic redundancy check (CRC) bit generator (311) for adding CRC bits to information bits that are data to be transmitted (“obtaining A to-be-encoded information bits”) (see oar. 0053).  Jang teaches that the transmitter includes a multi-level interleaver (313) that performs interleaving according to the length of each bit output from the CRC bit generator and the length of the data to be transmitted (see par. 0050 to 0053).  
Jang teaches that the operation of the CRC generator includes a CRC polynomial for performing the CRC operation and the numbered CRC bits (nCRC bits) are generated in correlation with K information bits (see par. 0075).  Jang also teaches that the interleaver utilizes 
Jang teaches that after the interleaving process the data is encoded using a subchannel mapping and polar encoder (315) (see par. 0056).  Jang does not specifically teach that the method includes the steps of: “interleaving pattern is obtained from a prestored interleaving sequence table, and, in the interleaving sequence table, each information bit length corresponds to one interleaving sequence;” however, this teachings is obvious to the teachings of Jang because Jang teaches that designing interleavers for early termination gains includes designing interleaving patterns based on the length of the information bits and the number of CRC bits and displaying the results in a table format (see par. 0089 et seq.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Jang would comprise the steps of: “interleaving pattern is obtained from a prestored interleaving sequence table, and, in the interleaving sequence table, each information bit length corresponds to one interleaving sequence” since Jang teaches to achieve early termination gains for a wireless communication system, designing an interleaving pattern for interleaving are based on the length of the information bits and the number of CRC bits and displaying the results in a table.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for designing an interleaving pattern for interleaving to achieve early termination gain utilizing the information bit lengths and the number of CRC bits as taught by Jang (see par. 0116).
2, Jang teaches that CRC bits are generated and appended to the information bits wherein both are passed to the interleaver (see par. 0044).  Jang also teaches that for a distributed CRC computation, a CRC encoding is performed to obtain CRC bits (see par. 0082).

Claim 7:
Jang substantially teaches the claimed invention.  Jang teaches data interleaving device and a method in a wireless communication system, the method comprising:  a controller of the transmitter that may include a memory and a processor for controlling the operation and inputting the to-be-transmitted data (“obtaining A to-be-encoded information bits”) into the CRC generator (see par. 0052-0053).  Jang also teaches that the transmitter (310) includes a cyclic redundancy check (CRC) bit generator (311) for adding CRC bits to information bits that are data to be transmitted (see oar. 0053).  Jang teaches that the transmitter includes a multi-level interleaver (313) that performs interleaving according to the length of each bit output from the CRC bit generator and the length of the data to be transmitted (see par. 0050 to 0053).  
Jang teaches that the operation of the CRC generator includes a CRC polynomial for performing the CRC operation and the numbered CRC bits (nCRC bits) are generated in correlation with K information bits (see par. 0075).  Jang also teaches that the interleaver utilizes an interleaving pattern that is design for a maximum value in each interleaving section (see par. 0079).   Jang teaches that the interleaver performs interleaving based on maximum length interleaving (see par. 0022).  
Jang teaches that after the interleaving process the data is encoded using a subchannel mapping and polar encoder (315) (see par. 0056).  Jang does not specifically teach that the method includes the steps of: “interleaving pattern is obtained from a prestored interleaving 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Jang would comprise the steps of: “interleaving pattern is obtained from a prestored interleaving sequence table, and, in the interleaving sequence table, each information bit length corresponds to one interleaving sequence” since Jang teaches to achieve early termination gains for a wireless communication system, designing an interleaving pattern for interleaving are based on the length of the information bits and the number of CRC bits and displaying the results in a table.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for designing an interleaving pattern for interleaving to achieve early termination gain utilizing the information bit lengths and the number of CRC bits as taught by Jang (see par. 0116).
As per claim 8, Jang teaches that CRC bits are generated and appended to the information bits wherein both are passed to the interleaver (see par. 0044).  Jang also teaches that for a distributed CRC computation, a CRC encoding is performed to obtain CRC bits (see par. 0082).
As per claim 13, Jang teaches that a linear shift register (LFSR) as in a normal system performs the CRC operation, which provides support for the limitation of “wherein the apparatus is a chip” (see par. 0078).

14:
Jang substantially teaches the claimed invention.  Jang teaches data interleaving device and a method in a wireless communication system, the method comprising:  a controller of the transmitter that may include a memory and a processor for controlling the operation and inputting the to-be-transmitted data (“obtaining A to-be-encoded information bits”) into the CRC generator (see par. 0052-0053).  Jang also teaches that the transmitter (310) includes a cyclic redundancy check (CRC) bit generator (311) for adding CRC bits to information bits that are data to be transmitted (see oar. 0053).  Jang teaches that the transmitter includes a multi-level interleaver (313) that performs interleaving according to the length of each bit output from the CRC bit generator and the length of the data to be transmitted (see par. 0050 to 0053).  
Jang teaches that the operation of the CRC generator includes a CRC polynomial for performing the CRC operation and the numbered CRC bits (nCRC bits) are generated in correlation with K information bits (see par. 0075).  Jang also teaches that the interleaver utilizes an interleaving pattern that is design for a maximum value in each interleaving section (see par. 0079).   Jang teaches that the interleaver performs interleaving based on maximum length interleaving (see par. 0022).  
Jang teaches that after the interleaving process the data is encoded using a subchannel mapping and polar encoder (315) (see par. 0056).  Jang does not specifically teach that the method includes the steps of: “interleaving pattern is obtained from a prestored interleaving sequence table, and, in the interleaving sequence table, each information bit length corresponds to one interleaving sequence;” however, this teachings is obvious to the teachings of Jang because Jang teaches that designing interleavers for early termination gains includes designing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Jang would comprise the steps of: “interleaving pattern is obtained from a prestored interleaving sequence table, and, in the interleaving sequence table, each information bit length corresponds to one interleaving sequence” since Jang teaches to achieve early termination gains for a wireless communication system, designing an interleaving pattern for interleaving are based on the length of the information bits and the number of CRC bits and displaying the results in a table.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for designing an interleaving pattern for interleaving to achieve early termination gain utilizing the information bit lengths and the number of CRC bits as taught by Jang (see par. 0116).  As to the further limitations of the claim, Jang teaches that the distributed CRC is applied to 5G communication through a transmitter and a receiver of the network wherein a processor of a controller transmits corresponding data and the processor may use any one of the well-known methods in the art (see par. 0049 and 0053), which reads on “wherein the computer program product comprises a computer program, the computer program is stored in a readable storage medium, and when a channel encoding apparatus executes the computer program.”
As per claim 15, Jang teaches that CRC bits are generated and appended to the information bits wherein both are passed to the interleaver (see par. 0044).  Jang also teaches that for a distributed CRC computation, a CRC encoding is performed to obtain CRC bits (see par. 0082).
Allowable Subject Matter
Claims 3 to 6, 9 to 12 and 16 to 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al.	(USPAP 2020/0244288) discloses a method and an apparatus in a wireless system adding CRC bits to K information bits based on an interleaving pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Shelly A Chase/            Primary Examiner, Art Unit 2112